DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022, has been entered. 

Specification and Drawings
The amendments to ¶[0041] of the specification and to Fig. 2 filed February 8, 2022, are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  
As amended, Fig. 2 includes a “transition unit” labelled as “TS” while the amendment to ¶[0041] specifies that the crystal growing apparatus (100) may include a transition unit (TS) coupled to the atomic layer deposition unit (120).  However, the specification as originally filed does not teach or suggest the inclusion of a transition 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations relating to the “transition unit” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “transition” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The “transition unit” in claim 1 is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  Figure 2 and ¶[0041] of the specification reference a “transition unit TS coupled to the atomic layer deposition unit 120, and configured to convert the solid-state pre-precursor to the gaseous 
Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)   Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)   Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As amended, claim 1 recites, inter alia, a “transition unit, coupled to the atomic layer deposition unit, and configured to convert a solid-state precursor to a gaseous precursor.”  A transition unit (TS) is shown in amended Fig. 2 and described in amended ¶[0041] as a “transition unit TS coupled to the atomic layer deposition unit 120, and configured to convert the solid-state pre-precursor to the gaseous precursor P.”  However, the specification and drawings do not provide any details regarding the actual structure of the transition unit itself.  Since the metes and bounds of patent protection sought cannot be readily determined the recitation of a “transition unit” in claim 1 is therefore considered to be indefinite.  Dependent claims 2-9 are similarly rejected due to their direct or indirect dependence on claim 1.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2014/0234194 to Zwieback, et al. (hereinafter “Zwieback”) in view of U.S. Patent Appl. Publ. No. 2013/0320275 to Zwieback, et al. (“Zwieback II”) and further in view of U.S. Patent No. 5,463,978 to Larkin, et al. (“Larkin”). 
Regarding claim 1, Zwieback teaches a silicon carbide crystal growing apparatus (see, e.g., the Abstract, Figs. 1-10, and entire reference), comprising:
a physical vapor transport unit having a crystal growing furnace configured to grow a silicon carbide crystal in an internal space of the crystal growing furnace (see, e.g., Figs. 9A & 10A-B and ¶¶[0064]-[0098] as well as elsewhere throughout the entire reference which teach embodiments of a furnace chamber (1) for a sublimation growth system which includes a growth crucible (20) configured to grow a SiC crystal (24) in an internal space therein);
a deposition unit, coupled to the crystal growing furnace, and configured to combine with the physical vapor transport unit and perform an atomic doping operation on the silicon carbide crystal (see, e.g., Fig. 9A and ¶¶[0064]-[0082] as well as elsewhere throughout the entire reference which further teach a deposition system comprised of a carrier gas source (5), a bubbler (51) containing a dopant precursor (54), and a gas line (52) which are coupled to and, hence, are combined with the furnace chamber (1) and growth crucible (20) via a gas line (52), metal adapter (57), and gas conduit (40), all of which are configured to perform an atomic doping operation of the SiC crystal (24) during crystal growth; see also Figs. 10A-B and ¶¶[0083]-[0098] which teach a second embodiment of the deposition system 
a transition unit, coupled to the atomic layer deposition unit, and configured to convert a solid-state pre-precursor to a gaseous precursor (See, e.g., Fig. 9A and ¶¶[0064]-[0082] which teach that the bubbler (51), which converts the dopant precursor (54) to a doping gas mixture (25), is part of and, hence, is coupled to the deposition unit.  Although the bubbler (51) is shown as containing a liquid vanadium precursor, it is necessarily capable of containing a solid precursor which sublimes into to a gaseous precursor via the flow of the carrier gas (53) through the bubbler (51).  In this regard the bubbler (51) is necessarily configured to convert a solid-state precursor to a gaseous precursor.  Alternatively, see the second embodiment of the deposition system in Figs. 10A-B and ¶¶[0083]-[0098] which teach that the vanadium dopant is in the form of a solid source (42) contained within an insulated and independently heated compartment (41).  The compartment (41) is surrounded by insulation (10) and is independently heated by a heater (43).  The desired dopant gases are produced directly from the heated solid state vanadium precursor (42) by passing a carrier gas (53) comprised of gaseous chlorine over the vanadium source (42) such that gaseous vanadium chloride is produced and transported to the sublimation growth chamber through upper conduit (40b).  In this case the compartment (41) containing the solid prima facie obvious to combine or substitute known equivalents for the same purpose.  See MPEP 2144.06.  Furthermore, rearranging the crystal growth system such that compartment (41) is located external to rather than within the furnace chamber (1) is considered as a matter of design choice and/or a mere rearrangement of parts which does not modify the operation of the device.  It has previously been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  This is supported by at least Fig. 3 and ¶¶[0127]-[0134] of Zwieback II which teach an analogous embodiment of a crystal growth system (8) in which a chamber (10) having a growth crucible (11) therein is 
Zwieback and Zwieback II do not explicitly teach that the deposition unit is an atomic layer deposition unit.  However, in ¶[0064] Zwieback teaches that common and ordinary parts of the SiC crystal growth system of Figs. 9A & 10A-B such as gas and vacuum lines, valves, pumps, and electronic controls are not shown for simplicity.  Then in Fig. 1 and col. 8, l. 25 to col. 10, l. 44 as well as elsewhere throughout the entire reference Larkin teaches an analogous embodiment of a SiC deposition system in which gas lines supplying, inter alia, a carrier gas (31), a p-type (39) dopant, and an n-type (38) dopant are controlled by a plurality of valves (34) such that the pulse of the desired dopant can be delivered through a primary line (33) to the reaction chamber (22) by opening and closing the appropriate valve(s) (34) such that the system is capable of functioning as an atomic layer deposition unit.  Thus, a person of ordinary skill in the art would look to the teachings of Larkin and would readily recognize that the flow of the desired dopant(s) and carrier gas(es) through the input gas line (52) in Figs. 9A & 10A-B of Zwieback may be controlled through the use of a plurality of valves (34) and by incorporating more than one dopant gas source which would provide the dopant source of Zwieback with the capability of functioning as an atomic layer deposition unit.  The motivation for connecting more than one gas source to the gas line (52) of Zwieback in the manner taught by Fig. 1 of Larkin would be to enable the growing SiC crystal to be doped either n- or p-type and to provide greater control over the flow of the desired gas(es).  The combination of prior art prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Zwieback teaches that the atomic layer deposition unit uses the crystal growing furnace as a chamber (see, e.g., Fig. 9A& 10A-B and ¶¶[0064]-[0098] which teach that gas line (52) is directly connected to the sublimation furnace (1) and/or is directly connected to the growth crucible (20) via the gas conduit (40) and, hence, the gases generated by the carrier gas source (5), bubbler (51), and/or compartment (41) use the same crystal growing furnace or crucible as a chamber).  
Regarding claim 3, Zwieback teaches that the atomic layer deposition unit does not have another chamber (see, e.g., Fig. 9A and ¶¶[0064]-[0082] which teach that the carrier gas source (5) and bubbler (51) are not supplied to a separate chamber or crucible).
Regarding claim 4, Zwieback teaches a gas channel configured to connect the internal space and the atomic layer deposition unit (see, e.g., Figs. 9A & 10A-B and ¶¶[0064]-[0098] which teach that the carrier gas source (5), bubbler (51), and/or compartment (41) are connected to the furnace (1) and growth chamber (20) via a gas line (52), metal adapter (57), and gas conduit (40)).
Regarding claim 5, Zwieback teaches that the physical vapor transport unit comprises a pump configured to perform a negative pressurizing operation in the internal 
Regarding claim 7, Zwieback teaches that the silicon carbide crystal is a semi-insulating silicon carbide crystal or an N-type silicon carbide crystal (see, e.g., ¶[0006] and ¶¶[0028]-[0033] which teach that vanadium doping of the SiC crystal (24) produces a semi-insulating SiC crystal (24)).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwieback in view of Zwieback II and further in view of Larkin and still further in view of U.S. Patent Appl. Publ. No. 2009/0038541 to Robbins, et al. (“Robbins”). 
Regarding claim 6, Zwieback, Zwieback II, and Larkin do not explicitly teach a butterfly valve configured to control the pressure in the internal space.  However, in Figs. 3-4 and ¶¶[0053]-[0059] Robbins teaches an analogous embodiment of a system for the growth of SiC crystals in which gases introduced into the chamber (8) exit through one or more exhaust ports (15) and the pressure within the chamber (8) is controlled by a butterfly valve located on the exhaust line.  Accordingly a person of ordinary skill in the art would look to the teachings of Robbins and would be motivated to provide a butterfly valve on the chamber exhaust port (3) upstream of the vacuum pump (4) of Zwieback in order to provide greater control over the pressure within the furnace chamber (1) and, hence, the growth crucible (20) during crystal growth.  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwieback in view of Zwieback II and further in view of Larkin and still further in view of U.S. Patent Appl. Publ. No. 2010/0330781 to Sasaki, et al. (“Sasaki”). 
Regarding claim 8, Zwieback, Zwieback II, and Larkin do not explicitly teach a controller configured to control process parameters of the atomic layer deposition unit.  However, in Figs. 1-4 and ¶¶[0042]-[0069] as well as elsewhere throughout the entire reference Sasaki teaches an analogous embodiment of a system and method for the epitaxial growth of SiC crystals.  In Fig. 4, ¶[0059], ¶[0064], and ¶¶[0108]-[0109] Sasaki specifically teaches that the flow rates, concentrations, and partial pressures of the precursor gases such as SiH4 and HCl can be individually controlled in the reaction chamber (44) by valves (212a)-(212d) and mass flow controllers (211a)-(211b), respectively, which are electrically connected to a gas flow rate control unit (78) which is electronically connected to a main control unit (150) which controls the overall operation of the apparatus (10).  Thus, a person of ordinary skill in the art would look to the teachings of Sasaki and would be motivated to incorporate a controller such as the main control unit (150) and gas flow rate control unit (78) of Sasaki in the system of Zwieback and Larkin in order to provide more precise and automated control of the SiC crystal growth process.  
Regarding claim 9, Zwieback, Zwieback II, and Larkin do not explicitly teach that the process parameters comprise switching speed, length of turn-on time, switching frequency, number of switching or a combination thereof.  However, as noted supra with respect to the rejection of claim 8, in Fig. 4, ¶[0059], ¶[0064], and ¶¶[0108]-[0109] Sasaki specifically teaches that the flow rates, concentrations, and partial pressures of the precursor gases such as SiH4 and HCl can be individually controlled in the reaction inter alia, at least one or more of the switching speed (i.e., how fast one valve is opened and another is closed and vice versa), turn-on time (i.e., how long a valve is opened), switching frequency (i.e., how often a valve is opened and closed in a given time period), and number of switching (i.e., total number of times a vale is opened and closed) of the valves (212a)-(212d).  Accordingly, a person of ordinary skill in the art would look to the teachings of Sasaki and would be motivated to incorporate a controller such as the main control unit (150) and gas flow rate control unit (78) of Sasaki in the system of Zwieback and Larkin in order to provide more precise control over delivery of the desired precursor gases via control over parameters such as the switching speed, length of turn-on time, switching frequency, number of switching or a combination thereof.

Response to Arguments
Applicant's arguments filed February 8, 2022, have been fully considered but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action. 
4.  See applicants’ 2/8/22 reply, pp. 8-9.  Applicants’ argument is noted, but is unpersuasive for a number of reasons.  Initially it is noted that claim 1 is an apparatus claim and the transition unit recited in amended claim 1 is merely “coupled to the atomic layer deposition unit, and [is] configured to convert a solid-state pre-precursor to a gaseous precursor.”  As an initial matter it is noted that in Fig. 9A of Zwieback the bubbler container (51) is necessarily capable of holding a solid precursor source material which may is then sublimed and transported to the growth crucible (20) via the carrier gas flow (53).  In this regard the bubbler (51) may be considered as being “configured to convert a solid-state pre-precursor to a gaseous precursor” as claimed.  Alternatively, as noted supra with respect to the rejection of claim 1, in Figs. 10A-B and ¶¶[0083]-[0098] Zwieback teaches a second embodiment in which the vanadium dopant may be in the form of a solid source (42) contained within an insulated and independently heated compartment (41).  The desired dopant gases are produced directly from the heated solid state vanadium precursor (42) by passing a carrier gas (53) comprised of gaseous chlorine over the vanadium source (42) such that gaseous vanadium chloride is produced and transported to the sublimation growth chamber through upper conduit (40b).  In this case the compartment (41) containing the solid vanadium precursor (42) may be considered as a transition unit which is coupled to the atomic layer deposition unit which is, in turn, coupled to the growth crucible (20) via upper conduit (40b) as claimed.  Alternatively, a person of ordinary skill in the art would look to the second embodiment in Figs. 10A-B of Zwieback and would readily recognize that an independently insulated and supra with respect to the rejection of claim 1, this is supported by at least Fig. 3 and ¶¶[0127]-[0134] of U.S. Patent Appl. Publ. No. 2013/0320275 to Zwieback, et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714